Title: To James Madison from Salmon Chase, 18 February 1803 (Abstract)
From: Chase, Salmon
To: Madison, James


18 February 1803, Portland. “By reason of the resignation of Capt. Joseph McLellan, and the continued absence of Major Joseph Boyd in Europe,” only two bankruptcy commissioners, “Mr. Wedgery” and himself, remain to transact business. “Great Inconvenience will arise should it happen that either of us should be unwell, interest⟨e⟩d or from home.” If the bankruptcy act is not repealed in the present session of Congress, hopes the president will appoint one or more commissioners. “I beg leave to mention Isaac Ilsley Esqr of this Town as a very worthy Person of respectable abilities & information, and a Man in whose integrity & fidelity confidence may be placed. His political sentiments fully accord with the measures of the present Administration, and his appointment will be very acceptable to its Friends, and the present Commissioners. I hope, Sir, you will accept of my apology, knowing very well I have no right to dictate who is the most proper person, but nevertheless I thought it my Duty to mention the man who would honour any appointment.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Ilsley”). 2 pp. Docketed by Jefferson.



   
   On 1 Mar. 1803 Jefferson directed JM to issue a commission under the bankruptcy law for “John Mussey at Portland vice Joseph Boyd who has not qualified (to be so expressed).” Also included on the list were Simeon Thomas at New London for Connecticut; Charles Ludlow at New York for New York; John Stephen at Baltimore for Maryland; Cowles Meade, Robert Walker, and George Watkins at Augusta for Georgia; and Thomas Collier at Louisville for Georgia (ViU). Each name on the list is checked off.



   
   On 18 Feb. the House of Representatives voted to postpone consideration of the bankruptcy law to the next session of Congress (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 564).


